Citation Nr: 1045388	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-21 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether funds in a trust fund benefitting the appellant are 
properly considered as countable income for purposes of death 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from December 1966 to August 1970.  
He died in February 1990.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 4, 2007 decision letter of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that decreased the appellant's death pension 
payments for the period from February 2002 to February 2003, due 
to excessive income.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that the funds at issue (i.e.--the proceeds 
from savings bonds from her father's estate that were sold in her 
name and placed in a trust fund on her behalf) were improperly 
considered by VA as countable income for purposes of death 
pension benefits.  In reaching its determination that the 
appellant's countable income was excessive, the RO, in its 
January 4, 2007 letter, indicated that it had written to the 
appellant on September 15, 2006, explaining that it had received 
information from Testamentary TR Created UW, Sound Credit Union, 
and Washington Mutual Savings Bank, concerning her monthly checks 
and that such information showed that she had been getting more 
money from such institutions than the RO thought.  Thereafter, 
the RO decreased the amount of death pension benefits the 
appellant was entitled to receive for the period from February 1, 
2002 to February 1, 2003.

However, in reviewing the record, the Board observes that the 
record does not show that the information referenced in the RO's 
January 4, 2007 letter has been associated with the claims file.  
The Board notes that the June 2007 Statement of the Case also 
does not list such evidence as evidence that was used to 
adjudicate the claim.  However, the Board finds that it is 
necessary to review these cited documents prior to its de novo 
review of the claim and that such information should be located 
and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate and locate with the claims 
file, the information referenced in the RO's 
January 4, 2007 letter, including a September 
15, 2006 RO letter, and information from 
Testamentary TR Created UW, Sound Credit 
Union, and Washington Mutual Savings Bank, 
including concerning the appellant's monthly 
checks for the period from February 2002 to 
February 2003.  If any of the referenced 
evidence cannot be located, please so 
indicate in the record.
   
2.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the appellant and her representative 
should be issued a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


